Doerfler, J.
Under, the undisputed evidence in the case the plaintiff sustained a property damage in the sum of $180. The jury should have been directed by the court to answer this question on the undisputed, evidence in the same manner as it was finally answered by it. - The verdict on the subject of defendant’s negligence and the subject of proximate cause was complete; furthermore, the.plaintiff was acquitted of the charge of' contributory negligence. Under these circumstances we can see no prejudicial error resulting from the objectionable remarks of the court complained of by the defendant; neither can it be held that the defendant was prejudiced by the proceedings above referred to, which followed the returning of the sealed verdict into court.
*333Defendant’s counsel argue that the plaintiff was guilty of contributory negligence as a matter of law, and that therefore the plaintiff’s complaint should have been dismissed. This contention is entirely without foundation. Plaintiff had proceeded in a westerly direction- on the Blue Mound road until he arrived at its intersection with the Hawley road. Before driving into the intersection, owing to traffic conditions there existing, he momentarily brought his machine to a stop: He then shifted his gears and made his turn to the south, and had arrived at a. point in the intersection about ten to fifteen feet south of the center line of the Blue Mound road when he observed defendant’s car approaching the intersection on the Blue Mound road at a rate of speed of between twentyffive and thirty miles per hour, and about ninety feet distant. Plaintiff then slightly accelerated his speed, but before he could pass the point of convergence of the two cars they collided.
The question of the contributor}' negligence of the plaintiff upon this statement of facts clearly raised a jury issue, and this view was further accentuated by the southeasterly course which the defendant’s car took as it entered the intersection and the place where the two automobiles finally landed after the collision.
The judgment of the circuit court must therefore, be affirmed. ■
By the Court. — Judgment affirmed..